Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00066-CR

                               Jesse Joe SALINAS,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 218th Judicial District Court, Karnes County, Texas
                       Trial Court No. 12-11-00098-CRK
                     Honorable Stella Saxon, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 9, 2014.


                                         _________________________________
                                         Patricia O. Alvarez, Justice